Citation Nr: 1522979	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as a left knee cyst.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The appellant had active duty service for training (ACDUTRA) from September 1990 to January 1991.  She also had other periods of unverified service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the appellant's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the appellant's claimed left knee disorder.

In this regard, the appellant contends that her left knee disorder is the result of physical training and running during service her service in the Army Reserves.  Service treatment records reflect complaints of bilateral knee pain in October 1990 and findings that she was unable to run or bike due to a cyst on the knee in a January 2010 Functional Capacity Report.  An October 2010 Memorandum indicates that the appellant had been discharged from the Army Reserves due to medical unfitness, through no fault of her own.  The Board notes that, although complaints of bilateral knee pain were noted in October 1990 during a period of ACDUTRA, the appellant has repeatedly asserted that her current left knee disorder is not the result of such period of service.  Rather, as indicated previously, she alleges that such is the result of physical training and running during her time in the Army Reserves.  Post-service treatment records reflect an assessment of patellofemoral syndrome in March 2010.  The appellant has not yet been afforded a VA examination to determine the etiology of her claimed left knee disorder.  Therefore, on remand, such an examination with an opinion should be obtained.

The Board also notes that the appellant served in the Reserves as a Petroleum Supply Specialist.  Although some of the appellant's service treatment records from her service in the Reserves are contained in the record, it is not clear whether her complete service treatment records from her Army Reserves service have been associated with the record.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain her complete service treatment records from her Army Reserves service.  If the appellant's periods of ACDUTRA and INACDUTRA are unverifiable, or her treatment records are unavailable, such a fact should be documented, in writing, in the record.

In addition, the record reflects that there may be outstanding treatment records.  The November 2013 statement of the case indicates that the appellant has sought treatment for a twisting knee injury at Kessler Air Force Base in approximately 2007.  Treatment records from Kessler Air Force Base are not of record.  Further, it is not clear whether the appellant receives ongoing treatment for her left knee disorder.  Therefore, while on remand, the appellant should be given an opportunity to identify any VA or non-VA healthcare provider that has treated her for her left knee disorder and, thereafter, such identified records, to include any records from Kessler Air Force Base, should be obtained for consideration in her appeal.

Finally, the Board notes that there are multiple documents listed as "Evidence" in the November 2013 statement of the case which are not located in the VBMS or Virtual VA files.  Such documents include the statement from Dr. W. M. received on June 24, 2010; a medical report dated December 11, 2009 from the Garden Park Medical Center; and treatment records from Dr. J. B. dated from July 23, 2007 through June 16, 2010.  On remand, such records should be associated with the VBMS or Virtual VA files.

Accordingly, the case is REMANDED for the following action:

1.  Associate the following evidence with the appellant's Virtual VA and/or VBMS file: the statement from Dr. W. M. received on June 24, 2010; a medical report dated December 11, 2009 from the Garden Park Medical Center; and treatment records from Dr. J. B. dated from July 23, 2007 through June 16, 2010.

2.  Furnish to the appellant a letter requesting that she provide information and, if necessary, authorization, to enable VA to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal. Specifically request that the appellant provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from Kessler Air Force Base.  All reasonable attempts should be made to obtain such records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army and/or the appellant's Army Reserves unit, to obtain all service treatment records and to verify the appellant's periods of ACDUTRA and INACDUTRA.  In making these requests, use the appellant's complete last name, as listed on her Form DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

4.  After obtaining any outstanding records, the appellant should be afforded an appropriate VA examination to determine the etiology of her claimed left knee disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all left knee disorders.  The examiner should identify all such disabilities that have been present at any time since June 2010.

b)  For each left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of ACDUTRA or INACDUTRA, or is otherwise related to such periods of service, to include the October 1990 complaints of bilateral knee pain and/or the physical training and running during the appellant's time in the Army Reserves.  

In offering such opinions, the examiner should consider the appellant's statements regarding the incurrence of her left knee disorder and continuity of symptomatology.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



